Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/15/2021 has been entered.

Status of the application
3. 	Claims 1-9, 12-30 are pending in this application.
Claims 1-8 have been withdrawn.
Claims 9, 12-30 have been rejected.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 9, 12-20, 21-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wooster et al. US 2010/0305218.

7. 	Regarding claims 9, 12-13, 16-19, Wooster et al. discloses a nanoemulsion is formed by the application of shear to a mixture of oil, water and surfactant and it contains triglyceride containing oil in an amount ranging from 0.01 to 70% by weight ([0042], [[0045]) which reads on “ lipophilic ingredient” of claims 9, 12, 13 and 16. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a 
	Wooster et al. also discloses that the nanoemulsion also contains a non-ionic surfactant e.g. polyglycerol ester in an amount from 0.1 to 15wt. % (in [0046], [0054], and in claim 9, 10 of Wooster et al.) which reads on “nano-dispersion matrix” to meet claims 9 and 19. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Wooster et al. also discloses that the nanoemulsion also contains an active component ([0067], [0069]) and active component can include resveratrol ([0069]) in an amount ranging from preferably 0.01 to 10 wt. percentage (at least in [0069]-[0074] and in claims 24, 25 of Wooster et al.) to meet amended claim 9. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it meets claims 9, 17, 18.
Wooster et al. also discloses the nutrient “Resveratrol” which can be powder and can be dissolvable in the emulsion composition (in Example 11, [0131], [0132]). 
Wooster et al. also discloses that the nanoemulsion is formed by the application of shear to a mixture of oil, water and surfactant ([0010]) having particle size below 100 nm ([0011]) and it retains their structure (small size) upon dilution or acidification ([0011]) to meet claim limitation of claim 9 (c ). In the case where the claimed ranges 
The approach is claim 9 recites “wherein the nanodispersion comprises particle size less than 300 nm”. It is poyglycerol ester as claimed in claim 9. 
It is to be noted that Wooster meets polyglycerol ester, its amount as claimed in claims 9, 19. Wooster also discloses the composition is nanodispersion because the oil droplet has less than 100 nm size which meets claimed “nanoemulsion comprising less than 300 nm” size as claimed in claim 9. Wooster also discloses the size is made due to the presence of polyglycerol ester and oil etc. ([0038]). Therefore, even if it is it is liq/liq, however, it is having oil droplets in particle form (emphasis) as disclosed by Wooster et al. ([0038]) which meets claimed nano-dispersion comprising less than 300 nm particle. In this instance, Wooster et al. discloses that the nanodispersion forms nanoemulsion by diluting with water (i.e. includes water and it is water nano dispersion of claim 9) (at least in [0013], [0128]) and discloses specifically  “nanoemulsions and/or nanodispersions ([0013] oil droplet represents particle size less than 100 nm (at least in [0028], [0035], [0077]) and therefore, it reads on “wherein the nanodispersion comprises particles having a mean size of less than about 300 nm in diameter” as claimed in claim 9. 
It is also to be noted that Wooster et al. has disclosed surfactant and it can be polyglycerol ester also (at least in Abstract and [0038]) which meets claim 9  and this surfactant reads on “nanodispersion matrix ingredient of claim 9. This nanodispersion matrix ingredient comprises particles less than 300 nm as claimed in claim 9. Wooster 
Claim 9 recites, “Consisting essentially of”. It is to be noted that according to MPEP 2113.03, the transitional phrase “consisting essentially of’ which is treated as ‘Comprising’ absent a clear indication of what the basis and novel characteristics actually are. Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." (See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355).

8. 	Regarding claims 14, 15, Wooster et al. also discloses that such a composition can include aromatic oils like orange oil, peppermint oil etc. ([0073]) in order to provide desired flavor containing oil in the composition. It is to be noted that even if Wooster et al. does not specifically mention ‘citrus oil’ as lipophilic agent, however, if we interpret claim Q , it recites “one or more nutritional compound” and one or more lipophilic ingredients” in the claimed invention.

claim 20, Wooster et al. discloses that the nanoemulsion is formed by the application of shear to a mixture of oil, water and surfactant ([0010]) having particle size below 100 nm ([0011]) and it retains their structure (small size) upon dilution or acidification ([0011]) to meet claim limitation of “A water based nutritional product comprising the water nanodispersion of claim 9. Wooster et al. also discloses that dispersed resveratrol active ingredient containing nano-emulsion composition ([(0131], [0132]). Therefore, it makes water nanodispersion because it is known that resveratrol is poorly water soluble. Therefore, Wooster et al. meets claim 20.

10.	 Regarding claims 21-23, 26-29, Wooster et al. discloses a nanoemulsion
is formed by the application of shear to a mixture of oil, water and surfactant and
it contains triglyceride containing oil in an amount ranging from 0.01 to 70% by
weight ([0042], [[0045]) which reads on “ lipophilic ingredient” of claims 21-23 and 26.
Wooster et al. also discloses that the nanoemulsion also contains a non-ionic surfactant e.g. polyglycerol ester in an amount from 0.1 to 15wt. % (in claim 9, 10 of Wooster et al.) which reads on “nano-dispersion matrix” to meet claims 21 and 29.
Wooster et al. also discloses that the nanoemulsion also contains an active component ([0067], [0069]) and active component can include resveratrol ([0069]) in an amount ranging from preferably 0.01 to 10 wt. percentage (at least in [0069]-[0074] and in claims 24, 25 of Wooster et al.) to meet claims 21, 27, 28. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
21 (c), 29.
Wooster et al. has the broad disclosure of the active components (in claims 24, 25).
Wooster et al. also discloses that Resveratrol can be used as an active ingredient in the emulsion ingredient which can be powder and can be dissolvable /dispersed in one of the ingredients to make the water Nano dispersion nutritional compound containing Nano emulsion (at least in [0131], [0132]).
It is also to be noted that Wooster et al. has disclosed surfactant and it can be polyglycerol ester also (at least in Abstract and [0038]) which meets claim 21 and this surfactant reads on “nanodispersion matrix ingredient of claim 21. This nanodispersion matrix ingredient comprises particles less than 300 nm as claimed in claim 21. Wooster et al. discloses that surfactant contributes a balanced HLB and also contributes to have less than 100 nm oil droplet size (at least in Abstract and [0019]), and this less than 100 nm size oil droplet  size is the size less than 100 nm to meet nanoemulsion characteristics property as disclosed by Wooster et al. ( in [0038]). Therefore, it is disclosed polyglycerol ester which provides the oil droplets less than 100 nm (at least in Abstract, [0011], [0038]), and, therefore, the presence of the nanodispersion matrix ingredients makes the nanodispersion composition which comprises particles of less than 300 nm as claimed in claim 21.

It is to be noted that Wooster meets polyglycerol ester, its amount as claimed in claims 21, 29. Wooster also discloses the composition is nanodispersion because the oil droplet has less than 100 nm size which meets claimed “nanoemulsion comprising less than 300 nm” size as claimed in claim 21. Wooster also discloses the size is made due to the presence of polyglycerol ester and oil etc. ([0038]). Therefore, even if it is it is liq/liq, however, it is having oil droplets in particle form (emphasis) as disclosed by Wooster et al. ([0038]) which meets claimed nanodispersion comprising less than 300 nm particle. In this instance, Wooster et al. discloses that the nanodispersion forms nanoemulsion by diluting with water (i.e. includes water and it is water nano dispersion of claim 9) (at least in [0013], [0128]) and discloses specifically  “nanoemulsions and/or nanodispersions ([0013] oil droplet represents particle size less than 100 nm (at least in [0028], [0035], [0077]) and therefore, it reads on “wherein the nanodispersion comprises particles having a mean size of less than about 300 nm in diameter” as claimed in claim 21.
It is also to be noted that Wooster et al. has disclosed surfactant and it can be polyglycerol ester also (at least in Abstract and [0038]) which meets claim 21  and this surfactant reads on “nanodispersion matrix ingredient of claim 9. This nanodispersion matrix ingredient comprises particles less than 300 nm as claimed in claim 21. Wooster et al. discloses that surfactant contributes a balanced HLB and also contributes to have less than 100 nm oil droplet size (at least in Abstract and [0019]), and this less than 100 nm size oil droplet  size is the size less than 100 nm to meet nanoemulsion 
Claim 21 recites, “Consisting essentially of”. It is to be noted that according to MPEP 2113.03, the transitional phrase “consisting essentially of’ which is treated as ‘Comprising’ absent a clear indication of what the basis and novel characteristics actually are. Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." (See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355).

11. 	Regarding claims 24, 25, Wooster et al. also discloses that such a composition can include aromatic oils like orange oil, peppermint oil etc. ([0073]) in order to provide desired flavor containing oil in the composition. It is to be noted that even if Wooster et al. does not specifically mention ‘citrus oil’ as lipophilic agent, however, if we interpret claim Q , it recites “one or more nutritional compound” and one or more lipophilic ingredients” in the claimed invention.

12. 	Regarding claim 29, Wooster et al. also discloses that the Nano emulsion also contains a non-ionic surfactant e.g. polyglycerol ester in an amount from 0.1 to 15wt. % (in [0046], [0054], and in claim 9, 10 of Wooster et al.) which reads on “Nano- dispersion matrix’. In the case where the claimed ranges “overlap or lie inside ranges disclosed by 

13. 	Regarding claim 30, Wooster et al. discloses that the Nano emulsion is formed by the application of shear to a mixture of oil, water and surfactant ([0010]) having
particle size below 100 nm ([0011]) and it retains their structure (small size) upon dilution or acidification ([0011]) to meet claim limitation of “A water based nutritional product comprising the water Nano dispersion of claim 9. Wooster et al. discloses resveratrol dispersed emulsion ([0131], [0132]). Therefore, Wooster et al. meet claim 30.

Response to Arguments
14.	Applicants’ arguments have been considered. 

15.	Applicants argued primarily the following points:
(a) On page 8, applicants argued that “The applicant respectfully submits that the paragraphs of Wooster cited by the examiner do not disclose the liquid/solid nano-dispersions of the present invention. Paragraph [0014] of Wooster discloses a long chain triglyceride, but does not disclose that it is solid. Rather, paragraph [0014] of Wooster states that the triglyceride is part of a nano-emlusion, which is a liquid/liquid mixture, and not the liquid/solid nano-dispersions of the present invention, as shown above. Paragraph [0039] of Wooster describes the oil phase of the nanoemulsion which 
(b) On page 8, last paragraph, applicants argued that “Wooster makes clear that the “‘nanoemulsion’ refers to oil-in-water emulsions...” (Wooster paragraph [0038].)” 
(c ) On page 11, first paragraph, applicants argued that  “ As shown above, based on the definition of “nanoemulsions” in paragraph [0038] of Wooster, a person of ordinary skill in the art would know that the Wooster nanoemulsions are liquid/liquid mixtures. Also shown above, liquid/liquid emulsions cannot contain solids, or they would become liquid/solid dispersions. Present independent claims 9 and 21 recite, in part, “(c) one or more nanodispersion matrix ingredients; wherein the nanodispersion comprises particles having a mean size of less than about 300 nm in diameter...” (Emphasis added.).  Because the present claims recite particles, they cannot be the Wooster nanoemulsion.
 (d) On page 11, first paragraph, “As shown above, based on the definition of “nanoemulsions” in paragraph [0038] of Wooster, a person of ordinary skill in the art would know that the Wooster nanoemulsions are liquid/liquid mixtures. Also shown above, liquid/liquid emulsions cannot contain solids, or they would become liquid/solid dispersions. Present independent claims 9 and 21 recite, in part, “(c) one or more nanodispersion matrix ingredients; wherein the nanodispersion comprises particles 
( e)  On page 10, mid -section applicants argued that “As  an initial matter, the applicant notes that paragraph [0026] of the publication of the present application does not disclose a liquid/liquid emulsion. In fact, it states, in part, that “most of the particles of the dispersion may have a size of less than about 300 nm in diameter.” (Emphasis added.)”
In response to (a)-(e), it is to be noted that primarily the arguments are based on addressing the prior art Wooster et al. and paragraph [0038] of Wooster et al. However, Wooster et al. has disclosed surfactant and it can be polyglycerol ester also (at least in Abstract and [0038]) which meets claim 9 and 21 and this surfactant rads on “nanodispersion matrix ingredient of claims 9, 21. This nanodispersion matrix ingredient comprises particles less than 300 nm as claimed in claim 9. Wooster et al. discloses that surfactant contributes a balanced HLB and also contributes to have less than 100 nm oil droplet size (at least in Abstract and [0019]), and this less than 100 nm size oil droplet  size is the size less than 100 nm to meet nanoemulsion characteristics property as disclosed in [0038]. Therefore, it is disclosed polyglycerol ester which provides the oil droplets less than 100 nm (at least in Abstract, [0011], [0038]), and, therefore, the presence of the nanodispersion matrix ingredients makes the nanodispersion composition which comprises particles of less than 300 nm as claimed in claims 9, 21.
It is also to be noted, in detail, as discussed in this office action above, that Wooster et al. discloses that the nanodispersion forms nanoemulsion by diluting with water (i.e. includes water and it is water nano dispersion of claim 9) (at least in [0013], 
(f) On page 9, applicants argued that “Wooster discloses in [0131] that resveratrol was mixed to form a solution and as such no solid resveratrol in the final nano -emulsion”. 
In response to (f), it is to be noted that resveratrol is  not to be considered to represent particle size because it is in solution form as disclosed by Wooster et al.  ([0131]). However, in relation to claim limitation that “nanodispersion comprises particles having mean particle size less than 300 nm is discussed above. 
Therefore, the rejection is maintained using the same combinations of prior arts of record. However, the office action is clarified further in response to the arguments as discussed above. 
It is also to be noted that primarily the arguments are based on addressing the prior art Wooster et al. and paragraph [0038] of Wooster et al. However, Wooster et al. has disclosed surfactant and it can be polyglycerol ester also (at least in Abstract and [0038]) and this surfactant reads on “nanodispersion matrix ingredient of claims 9, 21. This nanodispersion matrix ingredient comprises particles less than 300 nm as claimed in claims 9, 21. Wooster et al. discloses that surfactant contributes a balanced HLB and also contributes to have less than 100 nm oil droplet size (at least in Abstract and [0019]), and this less than 100 nm size oil droplet  size is the size less than 100 nm to meet nanoemulsion characteristics property as disclosed in [0038]. Therefore, it is 

16.	Applicants did not have any further arguments. Therefore, the rejection is maintained. The office action is made with more clarification and addressing the arguments by adding ‘response to arguments’ and made non-final.


Conclusion
17. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792